Citation Nr: 1003904	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran was afforded a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in May 2007.  A 
transcript of the testimony offered at that hearing has been 
associated with the record.  In October 2007, the Board 
remanded the case for further development.  The Board again 
remanded the case for further evidentiary development in 
October 2008.

As will be further discussed below, the Board finds that the 
agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in 
this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The Veteran's current hypertension did not manifest 
during service or to any degree within the first year after 
separation from service.

2.  The competent medical evidence of record does not show 
that the Veteran's current hypertension is related to, caused 
by, or linked to active service, or due to or aggravated by 
the Veteran's service-connected diabetes mellitus.




CONCLUSION OF LAW

A current hypertension disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently diagnosed 
hypertension is due to his service-connected diabetes 
mellitus and that secondary service connection is therefore 
warranted.  The Veteran has been service-connected for 
diabetes mellitus on the basis of herbicide exposure since 
November 2002.  He is currently rated as 20 percent disabled 
for that condition.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Some chronic diseases, such as cardiovascular-renal disease 
(including hypertension), may be presumed to have been 
incurred in service if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Service connection may also be 
granted for any disease listed at 38 C.F.R. § 3.309(e), even 
though there is no record of such disease during service, 
provided that the provisions of 38 C.F.R. § 3.307(d) are met.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records show six blood 
pressure readings obtained in January 1970.  These ranged 
between 130-140/70-90.  The remarks section indicated that he 
was a normotensive individual, with anxiety and inadequate 
rest contributing to increased blood pressure.  On March 30, 
1972, he reported a history of increased blood pressure for 
the previous year and a half.  He described episodes of 
lightheadedness, nose bleeds, and sharp, fleeting chest pain, 
which he believed were related to increased blood pressure.  
He had been previously observed by a private physician over a 
three-day period during which readings of 130/90 were 
recorded.  He said that his reported symptoms occurred with 
increased exertion and anxiety.  He also commented that his 
father and brother were hypertensive.  On examination, his 
blood pressure was 130/80; the remainder of the examination 
was within normal limits.  The impression was "minimal 
systolic elevation of b.p.-this is not hypertension."  An 
October 1972 separation examination noted the Veteran's blood 
pressure at 120/80.

His post-service medical records dated from November 2002 to 
August 2009 reflect that the Veteran has received periodic 
treatment for hypertension at a VA outpatient facility and 
that his condition is currently controlled with medication.  
A private medical record dated in October 2001 showed that 
the Veteran had diabetes mellitus for the past eight months.  

In May 2003, the Veteran was accorded a compensation and 
pension (C&P) diabetes mellitus examination.  During the 
examination, the Veteran reported that his hypertension had 
its onset in 1986, several years before he was diagnosed with 
diabetes mellitus in 1999.  On clinical evaluation, his blood 
pressure was assessed at 150/93, 141/96, and 140/90.  Based 
upon the Veteran's statements, clinical evaluation, and 
review of his medical history, the VA examiner determined 
that the Veteran had essential hypertension that was 
unrelated to his diabetes mellitus.  This conclusion was 
supported by the evidence that showed that the hypertension 
had existed years prior to the diabetes mellitus and that 
there was no evidence of renal dysfunction.  The VA examiner 
did not address whether the Veteran's diabetes mellitus may 
have aggravated, i.e., permanently worsened, his 
hypertension.

In March 2005 the Veteran was accorded another C&P diabetes 
mellitus examination.  The examiner again noted that the 
Veteran's hypertension had its onset prior to his service-
connected diabetes mellitus.  There was no finding that these 
two conditions were causally related and the issue of 
aggravation was not addressed.

In November 2006 the Veteran was accorded another C&P 
diabetes mellitus examination.  His blood pressure was noted 
at 152/86, 140/92, and 140/84.  The examiner noted that the 
Veteran's hypertension was "antecedent to his diabetes."    

A November 2008 opinion concerning the etiology of the 
Veteran's currently diagnosed hypertension found that the 
Veteran's hypertension was not caused by or a result of his 
service-connected diabetes mellitus.  The examiner found that 
the onset of the hypertension was prior to the onset of 
diabetes mellitus.  She also opined that the hypertension was 
not aggravate or accelerated by, or otherwise contributed to 
by his service-connected diabetes mellitus because there was 
no objective evidence of aggravation.  She stated that the 
Veteran was using two drugs to control hypertension in 
November 2002 and that he is still using two drugs to control 
his hypertension.  She further noted that the Veteran's blood 
pressure readings were currently better than readings taken 
in November 2002.

Hypertension is defined as persistently high arterial blood 
pressure.  Id.  Hypertension may have no known cause 
(essential or idiopathic hypertension) or be associated with 
other primary diseases (secondary hypertension).  Id.  
Hypertension, standing alone and not the result of diabetes-
induced renal disease (i.e., essential hypertension) is not 
found among the complications of diabetes mellitus.  Flynn v. 
Brown, 6 Vet. App. 500, 506 (1994).  

Various criteria for its threshold have been suggested, 
ranging from 140 mm. Hg systolic and 90 mm. Hg diastolic to 
as high as 200 mm. Hg systolic and 110 mm. Hg diastolic.  
Dorland's Illustrated Medical Dictionary 799 (27th ed. 1988).  
In that regard, the Board notes that there are two notes to 
Diagnostic Code 7101, which set forth the criteria for the 
evaluation of service-connected hypertensive cardiovascular 
disease and in the first note it is stated that "[f]or 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm."  

The Board notes that the Federal Circuit recently held in 
Davidson v. Shinseki that the VA must give due consideration 
to all pertinent medical and lay evidence and that a lay 
person is competent to provide testimony as to nexus.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) and 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006)).  
The Board notes that the Veteran has not provided any 
rationale for associating his current hypertension with 
diabetes mellitus.  The Board, therefore, finds that the 
Veteran's statement associating his current hypertension with 
diabetes mellitus insufficient.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The Board finds that the November 2008 VA examiner's opinion 
is entitled to great probative value as it was based on a 
review of the file and is therefore a fully informed opinion.  
The examiner determined that the Veteran's hypertension 
preceded his service-connected diabetes mellitus.  Moreover, 
the November 2008 examiner stated that the Veteran's current 
blood pressure readings were improved from the November 2002 
readings.  The evidence does not otherwise show that 
hypertension is related to diabetes mellitus or otherwise 
related to service many years earlier.  The VA examiner 
reviewed the claims folder and opined that the current 
hypertension was not related to service.  There is no 
competent evidence of record to the contrary.  Accordingly, 
service connection for hypertension as secondary to service-
connected diabetes mellitus must be denied.  

While there was some suggestion of elevated blood pressure 
readings in service, the Board notes that, after observation, 
a diagnosis of hypertension was specifically ruled.  
Moreover, the Veteran's blood pressure was normal at the time 
of his separation from service.  Therefore, a finding that 
hypertension had its onset during service is not supported by 
the objective evidence of record.

The Board also notes the 14 year lapse from the time of the 
Veteran's separation from service in 1972, finding no 
hypertension upon examination, until the reported 1986 
onset.  This significant lapse of time is highly probative 
evidence against the Veteran's claim of a nexus between a 
current hypertension disorder and active military service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post-
service medical treatment may be considered in the analysis 
of a service connection claim).  Accordingly, service 
connection for hypertension on a direct basis, under the 
presumptive provisions of 38 C.F.R. § 3.309, and as a 
secondary condition to service-connected to diabetes mellitus 
must be denied.  

Having considered the doctrine of reasonable doubt, but for 
the reasons just expounded, the Board finds it to be 
inapplicable, as the probative evidence against the claim 
outweighs the Veteran's unsupported allegation of a nexus to 
service.  38 C.F.R. § 3.102. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

Letters from the RO dated in March 2003 and January 2005 
apprised the Veteran of the information and evidence 
necessary to establish his claim for service connection for 
hypertension as secondary to diabetes mellitus type II.  He 
was also advised of the evidence that VA would seek to 
provide and of the information and evidence that he was 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Although 
the Veteran was not informed of how VA establishes disability 
ratings and effective dates in accordance with 
Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claims for service connection.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file.  In 
addition, the Veteran has been accorded several C&P 
examinations; the report of which are of record.  The Board 
is satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus II, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


